Citation Nr: 1707315	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-13 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, currently rated as noncompensable.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1965 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
The Board remanded the claim in July 2015 and again in March 2016 for additional development.

The Veteran was scheduled to appear at the St. Petersburg RO in mid-March 2015 to have a Travel Board hearing with a Veterans Law Judge.  A Report of General Information, dated early-March 2015, reflects that the Veteran indicated he would be unable to attend the scheduled hearing.  However, the Veteran did not ask for it to be rescheduled at that time and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. §20.704(d) (2016).



FINDING OF FACT

Throughout the appeal period, the Veteran's left ear hearing loss is manifested by hearing impairment corresponding to no higher than an auditory acuity of Level I.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in April 2009 and October 2015.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The November 2015 VA examination report reflects that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a March 2016 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) obtained the outstanding medical records, included them in the record, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  The matter has been returned to the Board for appellate consideration.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability ratings for service-connected hearing impairments are determined through a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85.  The appropriate auditory level is identified as the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels (dB) or more, the Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Likewise, a Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Where impaired hearing is service-connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation of I, in order to determine the percentage evaluation from Table VII., subject to the provisions of 
§ 3.383 providing special consideration for paired organs and extremities.  38 C.F.R. § 4.85(f).

For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination.  38 C.F.R. § 4.85 (a).  

      Factual Background

The Veteran contends that his service-connected left ear hearing loss warrants a compensable rating.  The relevant medical evidence of record consists of the Veteran's treatment records with VA treatment providers, as well as reports of VA audiological examinations conducted in September 2009, November 2009, April 2010, and November 2015, respectively.  

Report of the audiological evaluation in September 2009 reflects that pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
30
25
LEFT
20
20
20
25
30

Puretone averages were 22.5 dB for the right ear and 23.75 dB for the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 percent in the left ear, using the Maryland CNC Test.  Considering that the Veteran's left ear manifest an average puretone threshold of 23.75, with 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.

Regarding functional impact, the Veteran reported difficulty understanding speech.  A VA treatment record from the same day reflects that the Veteran has occasional pain in the ear.  Moreover, it reflects the Veteran's statements that he use to swim, scuba dive, and snorkel; however, cannot do it with his left ear perforation.  The examiner noted that the Veteran is moderately restricted in all activities where he needs exposure to free water.


Report of the audiological evaluation in November 2009 reflects that pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
20
LEFT
15
15
20
20
30

Puretone averages were 15 dB for the right ear and 21.25 dB for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear, using the Northwestern University Auditory Test No. 6 (NU-6).  

VA treatment records reflect that in March 2010, the Veteran underwent surgery to repair his left ear perforated tympanic membrane (i.e., eardrum).  A subsequent VA treatment record in April 2010 reflects that the Veteran was doing well post-surgery, and his audiogram was "really about the same;" however, a physical examination also revealed dried blood and debris around the eardrum.  Nevertheless, the examiner stated "hearing is grossly normal."

Report of the audiological evaluation in April 2010 reflects that pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
DNT
DNT
DNT
DNT
DNT
LEFT
15
10
15
30
45

Puretone average was 23.75 dB for the left ear.  The right ear was not tested at this time.  Speech audiometry revealed speech recognition ability of 100 percent in the left ear, using the NU-6.  

VA treatment records reflect that in May 2010, the Veteran reported to a VA treatment facility for a post-op audiogram.  At that time, the results of the April 2010 test were transcribed and noted that the Veteran's left ear hearing acuity was within normal limits through 2000 Hz, with a mild sloping to moderate sensorineural hearing loss from 3000 Hz through 8000 Hz.  His speech reception and word recognition thresholds were also within normal limits, according to the examiner.  

Report of the audiological evaluation in November 2015 reflects that pure tone thresholds, in dBs, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
20
LEFT
20
15
15
25
40

Puretone averages were 17.5 dB for the right ear and 23.75 dB for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear, using the Maryland CNC Test.  Regarding functional impact, the Veteran reported that his "hearing has not gotten any better."  The examiner diagnosed sensorineural hearing loss in the left ear in the frequency range of .5-4kHz.  Considering that the Veteran's left ear manifest an average puretone threshold of 23.75, with 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level I impairment.

	Analysis

Initially, the Board acknowledges that for speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list, not the NU-6 word list, in performing the examination.  38 C.F.R. § 4.85 (a).  For this reason, the November 2009 and April 2010 audiogram speech recognition test scores are not valid for rating the Veteran's left ear hearing loss.  Yet, the Board notes that they are indicative of the overall pattern regarding the Veteran's hearing loss.

Next, the Board notes that the Veteran is not service connected for his right ear.  As such, the right ear is assigned a Roman numeral designation of I, in order to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).

Upon review of the evidence of record, the Board finds that a compensable rating for the Veteran's service-connected left ear hearing loss is not warranted.  Applying the clinical findings of the September 2009 and the November 2015 VA audiological examinations, separately, to Table VII, i.e., Roman numeral I in each ear, a noncompensable evaluation is assigned.  Specifically, the point where the Roman numeral designations for each ear intersect indicates a zero percent evaluation.

The Board has considered the various lay statements from the Veteran attesting to the impact of his hearing loss, i.e. difficulty understanding speech.  However, the Veteran, while competent to report symptoms associated with hearing loss, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under DC 6100 because such an opinion requires medical expertise, i.e., training in evaluating hearing impairment, which he has not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  T

As such, the Board finds the medical evidence of record to be more probative.  The November 2015 VA audiological examination revealed speech recognition ability of 96 percent in the left ear.

The Board is sympathetic to the Veteran's position that a higher rating is warranted for his service-connected left ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for left ear hearing loss; and therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, the Board notes that in accordance with Fenderson, supra, staged ratings have been considered, but because there is no indication the Veteran's disability was more disabling than warranted by the noncompensable rating assigned at any point during the claim period, a staged rating is not warranted.  

      Extraschedular Rating

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the manifestations and functional impairments of the Veteran's left ear hearing loss are fully contemplated in the schedular criteria for the noncompensable rating.  Specifically, the schedular criteria under DC 6100 for hearing impairment considers the various levels of severity and/or impairment, and provides for higher ratings for more severe manifestations and/or impairments if such develop in the future.  The evidence of record has consistently demonstrated that the Veteran's left ear hearing disability manifested at Roman numeral level I in the left ear throughout the entire appeal period.  The Board also finds that, with regard to the Veteran's statements about functional impact, i.e., difficulty understanding speech, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for left ear hearing loss.


ORDER

Entitlement to a compensable rating for left ear hearing loss is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


